J-S02017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.M., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1802 EDA 2021

             Appeal from the Decree Entered August 10, 2021
    In the Court of Common Pleas of Chester County Orphans' Court at
                           No(s): AD-20-0042

 IN THE INTEREST OF: A.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.M., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1803 EDA 2021

             Appeal from the Decree Entered August 10, 2021
    In the Court of Common Pleas of Chester County Orphans' Court at
                           No(s): AD-20-0043

 IN THE INTEREST OF: T.M.S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: C.M., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 1804 EDA 2021

             Appeal from the Decree Entered August 10, 2021
    In the Court of Common Pleas of Chester County Orphans' Court at
                           No(s): AD-20-0046


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.
J-S02017-22



MEMORANDUM BY OLSON, J.:                           FILED FEBRUARY 24, 2022

       Appellant, C.M. (Mother), appeals from the decrees entered on August

12, 2021 involuntarily terminating Mother’s parental rights to her three

children, A.M.S. (a female born September 2010), K.M.S. (a female born

March 2015), and T.M.S. (a male born February 2018), pursuant to Section

2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938.1 We affirm.

       We briefly summarize the facts and procedural history of this case as

follows.   The Chester County Department of Children, Youth, and Families

(CYF) received a report from Children’s Hospital of Philadelphia that K.M.S.,

who was diagnosed with leukemia, was not receiving needed chemotherapy

treatment and proper medical care. CYF also received reports of Mother’s and

Father’s use of controlled substances, including methamphetamines.           On

numerous occasions, police responded to calls of domestic violence at a

residence shared by Mother and Father.2 In September 2018, the family was

evicted from their home.         Mother and the children lived temporarily with

Mother’s paramour.         Following an investigation, in February 2019, CYF




____________________________________________


1   On September 29, 2021, by per curiam order, this Court sua sponte
consolidated the children’s cases. The trial court also involuntarily terminated
the parental rights of the children’s biological father, T.S. He has also
appealed, but his appeals are docketed separately from the instant matter.

2 Mother and Father were in a relationship for nine to 10 years, but never
married.

                                           -2-
J-S02017-22



indicated that the medical neglect by Mother and Father constituted child

abuse.3

       On March 28, 2019, CYF assumed care of the children. On April 15,

2019, the children were adjudicated dependent.          The trial court entered

various dependency orders setting goals for Mother’s reunification with the

children.    Mother was to complete drug and alcohol and mental health

evaluations and follow treatment recommendations. Mother was also ordered

to submit to random urine screenings and a hair follicle test for narcotics,

establish stable housing and employment, take life skill classes, participate in

the children’s medical care, sign necessary medical releases for CYF to obtain

the children’s medical records, attend supervised visitation with the children,

and maintain regular contact with CYF.

       On August 7, 2020, CYF filed petitions for the involuntary termination of

the parental rights of both Mother and Father pursuant to 23 Pa.C.S.A.

§§ 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). The trial court held hearings

____________________________________________


3  Soon thereafter, in March 2019, Father was incarcerated and charged with
harassment, kidnapping, unlawful restraint of a child, and concealment of the
whereabouts of a child when Father allegedly went to the residence where
Mother and the children were living, threatened Mother by knife while holding
T.M.S., pushed K.M.S. to the ground, and fled with T.M.S. While Father was
incarcerated, CYF learned that K.M.S. was not receiving necessary medical
care. Father was released on bail with the condition that he was to have no
contact with T.M.S. and K.M.S. Trial is still pending in Father’s criminal matter.
In May 2019, Father was charged with destruction of property for allegedly
destroying a trailer he shared with Mother at the time. He was incarcerated
from July 2019 to January 2020.



                                           -3-
J-S02017-22



on April 7, 2021 and May 28, 2021. Mother participated via videoconference

on April 7, 2021 but was not present for the hearing on May 28, 2021.4 On

August 12, 2021, the trial court entered decrees involuntarily terminating

Mother’s and Father’s parental rights to A.M.S., K.M.S., and T.M.S. This timely

appeal resulted.5

       On appeal, Mother presents the following issues for our review:

       1. Whether the [t]rial [c]ourt abused its discretion and/or erred
          as a matter of law by finding [CYF] established by clear and
          convincing evidence the grounds for termination of parental
          rights pursuant to 23 Pa.C.S.A. § 2511(a)(5) and (a)(8)[?]

       2. Whether the [t]rial [c]ourt abused its discretion and/or erred
          as a matter of law by holding that the developmental, physical,
          and emotional needs and welfare of the children as set forth in
          23 Pa.C.S.A. § 2511(b) would be best served by terminating
          Mother’s parental rights[?]

Mother’s Brief at 3-4.

       Regarding her first issue presented,6 Mother claims the trial court

abused its discretion or erred by involuntarily terminating her parental rights

____________________________________________


4  Counsel was present on behalf of Mother at the May 28, 2021 hearing.
Counsel claimed that Mother was moving residences and requested a
continuance which the trial court denied.

5  On September 9, 2021, Mother filed a notice of appeal and statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2). On
September 28, 2021, the trial court filed an opinion with this Court pursuant
to Pa.R.A.P. 1925(a).

6 Although Mother only sets forth two issues in her statement of questions
presented section of her appellate brief, her first issue as presented above
actually entails two argument sections of her brief. We address both argument
sections together.

                                           -4-
J-S02017-22



to the children pursuant to 23 Pa.C.S.A. §§ 2511(a)(5) and (a)(8). Mother’s

Brief at 16-17 and 21-36. In summary, Mother avers:

      Prior to CYF’s filing [the t]ermination [p]etitions, Mother remedied
      the circumstances which led to the removal and placement of the
      [c]hildren and was fully compliant with [c]ourt-ordered services.
      Mother’s regression after the filing of the [t]ermination [p]etitions
      cannot be considered. Specifically, prior to the filing of the
      [p]etitions, Mother ended an abusive relationship, complied with
      mental health services, established that substance abuse was not
      an issue, maintained stable housing and employment, and
      participated in caring for her children. It was only after CYF filed
      petitions seeking to terminate Mother’s parental rights that she
      lost hope and regressed in her progress toward the court-ordered
      goals. Therefore, the [t]rial [c]ourt erred in terminating Mother’s
      parental rights pursuant to [Sections] 2511(a)(5) and (a)(8).

Id. at 16-17. More specifically, citing 23 Pa.C.S.A. § 2511(b) and this Court’s

decision in In re D.W., 856 A.2d 1231 (Pa. Super. 2004), Mother contends

her “pre-petition conduct did not warrant termination of her parental rights,

and her post-petition conduct should not be considered[.]” Mother’s Brief at

25. Mother contends that “CYF had no intention to return the [c]hildren, even

though she was compliant with all court[-]ordered directives, and even some

requirements which were not court[-]ordered.” Id. at 26. “Moreover, Mother

[claims she] never earned a rating below ‘moderate’ as to compliance,

although her progress diminished following the filing of the [t]ermination of

[p]arental [r]ights [p]etitions in August 2020.” Id. at 26-27.

      We adhere to the following standards:

      In cases involving termination of parental rights: our standard of
      review is limited to determining whether the order of the trial court
      is supported by competent evidence, and whether the trial court



                                      -5-
J-S02017-22


     gave adequate consideration to the effect of such a decree on the
     welfare of the child.

     Absent an abuse of discretion, an error of law, or insufficient
     evidentiary support for the trial court's decision, the decree must
     stand. ... We must employ a broad, comprehensive review of the
     record in order to determine whether the trial court's decision is
     supported by competent evidence.

     Furthermore, we note that the trial court, as the finder of fact, is
     the sole determiner of the credibility of witnesses and all conflicts
     in testimony are to be resolved by the finder of fact. The burden
     of proof is on the party seeking termination to establish by clear
     and convincing evidence the existence of grounds for doing so.

     The standard of clear and convincing evidence means testimony
     that is so clear, direct, weighty, and convincing as to enable the
     trier of fact to come to a clear conviction, without hesitation, of
     the truth of the precise facts in issue. We may uphold a
     termination decision if any proper basis exists for the result
     reached. If the court's findings are supported by competent
     evidence, we must affirm the court's decision, even if the record
     could support an opposite result.

In re Z.P., 994 A.2d 1108, 1115–1116 (Pa. Super. 2010) (internal citations,

quotations, and original brackets omitted).

     Here, the trial court involuntarily terminated Mother’s parental rights on

the following grounds:

     § 2511. Grounds for involuntary termination

     (a) General Rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                    ***

        (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency
        for a period of at least six months, the conditions which led
        to the removal or placement of the child continue to exist,
        the parent cannot or will not remedy those conditions within


                                     -6-
J-S02017-22


        a reasonable period of time, the services or assistance
        reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the
        child within a reasonable period of time and termination of
        the parental rights would best serve the needs and welfare
        of the child.

                                    ***

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, 12 months or more have elapsed from the date of
        removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

23 Pa.C.S.A. § 2511(a).

     This Court has stated:

     Termination of parental rights under Section 2511(a)(5) requires
     that: (1) the child has been removed from parental care for at
     least six months; (2) the conditions which led to removal and
     placement of the child continue to exist; and (3) termination of
     parental rights would best serve the needs and welfare of the
     child.

     To terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or more
     from the date of removal; (2) the conditions which led to the
     removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child. Section 2511(a)(8) sets a 12–month time
     frame for a parent to remedy the conditions that led to the
     children's removal by the court. Once the 12–month period has
     been established, the court must next determine whether the
     conditions that led to the child's removal continue to exist, despite
     the reasonable good faith efforts of the Agency supplied over a
     realistic time period. Termination under Section 2511(a)(8) does
     not require the court to evaluate a parent's current willingness or
     ability to remedy the conditions that initially caused placement or
     the availability or efficacy of Agency services.



                                     -7-
J-S02017-22


     The statute permitting the termination of parental rights outlines
     certain irreducible minimum requirements of care that parents
     must provide for their children, and a parent who cannot or will
     not meet the requirements within a reasonable time following
     intervention by the state may properly be considered unfit and
     have his parental rights terminated.

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this [C]ourt has held that the parental obligation
        is a positive duty which requires affirmative performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental duty
        requires that a parent exert himself to take and maintain a
        place of importance in the child's life.

        Parental duty requires that the parent act affirmatively with
        good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his ... ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve the
        parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one's parental responsibilities
        while others provide the child with [the child's] physical and
        emotional needs.

     Additionally,

        to be legally significant, the post-abandonment contact
        must be steady and consistent over a period of time,
        contribute to the psychological health of the child, and must
        demonstrate a serious intent on the part of the parent to
        recultivate a parent-child relationship and must also
        demonstrate a willingness and capacity to undertake the


                                     -8-
J-S02017-22


         parental role. The parent wishing to reestablish his parental
         responsibilities bears the burden of proof on this question.

      There also is a recognized connection between Pennsylvania law
      on termination of parental rights and the Adoption and Safe
      Families Act (“ASFA”), the stated policy of which is:

         To remove children from foster placement limbo where they
         know neither a committed parent nor can [they] look toward
         some semblance of a normal family life that is legally and
         emotionally equivalent to a natural family.... States such as
         Pennsylvania, which participate in the program, are required
         to return the child to its home following foster placement,
         but failing to accomplish this due to the failure of the parent
         to benefit by such reasonable efforts, to move toward
         termination of parental rights and placement of the child
         through adoption. Foster home drift, one of the major
         failures of the child welfare system, was addressed by the
         federal government by a commitment to permanency
         planning, and mandated by the law of Pennsylvania in its
         participation in the Adoption and Safe Families Act of 1997.
         Succinctly, this means that when a child is placed in foster
         care, after reasonable efforts have been made to reestablish
         the biological relationship, the needs and welfare of the child
         require CYS and foster care institutions to work toward
         termination of parental rights, placing the child with
         adoptive parents. It is contemplated this process
         realistically should be completed within 18 months.

In re Z.P., 994 A.2d at 1118–1120 (internal citations, quotations, and original

brackets omitted; emphasis added).

      Here, in its opinion, the trial court specifically addressed Mother’s mental

health, housing, employment, medical care of the children, and maintaining

contact with CYF in relation to Mother’s court-ordered goals for reunification

under Section 2511(a)(5). Trial Court Opinion, 9/28/2021, at 15-23. The

trial court noted that although Mother completed a mental health evaluation,

she was discharged from recommended outpatient therapy for lack of


                                      -9-
J-S02017-22



attendance. Id. at 15. Moreover, the trial court determined that even though

Mother passed four, individual narcotics tests over time, Mother never

engaged in drug/alcohol treatment. Id. Regarding housing, the trial court

recognized that Mother and Father resided together until September 2018,

until the family was evicted. Id. at 16. Mother was homeless from September

2018 to December 2018.      Id.   In October 2019, Mother was living with a

former boyfriend, as well as multiple other people, in the home of the

boyfriend’s grandmother. Id. Mother was involved with a housing assistance

program, but she was ultimately discharged for noncompliance. Id. At the

time of the termination hearings, Mother’s residence was unknown.         Id.

Regarding employment, Mother worked at Turkey Hill from August 2019 to

February 2020 and at Giant from April 2020 to November 2020. At the time

of the second termination hearing, Mother’s alleged employment at a

construction company was not known or verified by CYF. Id. at 16-17. The

trial court further determined that Mother was not consistently meeting the

children’s health care needs. Id. at 17. K.M.S. did not receive proper care

regarding her chemotherapy treatments and faced the risk of infection, A.M.S.

contracted hepatitis C and Mother did not inform CYF or seek medical

attention, and Mother was resistant to seek diagnosed weight control for

A.M.S. Id. Mother did not acknowledge her role or responsibility in failing to

procure necessary medical care for the children. Id. at 18-19. The trial court

cited testimony from Dr. Jonathon Gransee, a licensed psychologist who

performed a parenting evaluation and bonding assessment with Mother and

                                    - 10 -
J-S02017-22



the children on March 19, 2020. Dr. Gransee opined that Mother “suffers from

PTSD, explosive anger, panic disorder, adult anxiety social behavior and

unspecified personality disorder.” Id. at 18. Dr. Gransee concluded that the

parent’s negative interactions with each other may affect the children and that

the children may reach a point where they are more emotionally mature than

Mother. Id. Dr. Gransee opined that Mother’s slow progress with her mental

health issues made it difficult to predict that she could remedy them

regardless of the amount of time given. Id. at 20. Finally, the trial court

opined:

      Mother made moderate progress until CYF filed the petition[s] to
      terminate her parental rights. Then her progress regressed. She
      does not communicate with [CYF].           Mother failed to take
      advantage of and utilize the services offered to her[.]

                          *           *            *

      Here, Mother is not in a position today to safely take custody of
      the children. She has never had overnight visits with the children
      and her visits have always been supervised.

      While Mother has been generally consistent with her visits, she
      has never addressed the mental health issues which have stalled
      her progress towards unsupervised visits and overnights. Without
      that treatment, it is unlikely that Mother will have the emotional
      skills to identify and safeguard her children’s medical and
      developmental needs.

Id. at 21.     Accordingly, the trial court determined that all of the

aforementioned conditions led to the removal and placement of the children,

the children had been removed from the care of Mother for a period of at least

six months, Mother cannot or will not remedy those conditions, and that




                                    - 11 -
J-S02017-22



termination of Mother’s rights would best serve the needs and welfare of the

children pursuant to Section 2511(a)(5). Id. at 22.

      Moreover, pursuant to Section 2511(a)(8), the trial court again relied

upon Mother’s lack of mental health treatment, lack of stable housing, and

failure to obtain appropriate medical care for the children in concluding that

involuntary termination of Mother’s parental rights was appropriate. Id. at

22-23. The trial court found “most troubling” that Mother failed to appear for

the May 28, 2021 hearing and, therefore, the trial court rendered its decision

only upon the evidence presented by CYF. Id. at 23. The trial court further

noted that since the filing of the termination petitions, “Mother seem[ed] to

have given up and resigned herself to losing her parental rights.” Id.     The

trial court deemed such actions “tragic… because there is no doubt that Mother

loves her children.” Id. Ultimately, the trial court determined that Mother’s

actions led to the removal and placement of the children, the children had

been removed from the care of Mother for a period of at least 12 months,

Mother cannot or will not remedy the conditions, and that termination of

Mother’s rights would best serve the needs and welfare of the children

pursuant to Section 2511(a)(8). Id.

      Upon review of the certified record, we agree with the trial court’s

assessments and discern no abuse of discretion or error of law in involuntarily

terminating Mother’s parental rights pursuant to either Sections 2511(a)(5)

or 2511(a)(8). The children were removed from the home, in part, because

between October 2017 and September 2018, “[t]here were 11 calls or

                                    - 12 -
J-S02017-22



incidents identified by the Pennsylvania State Police of domestic violence”

involving Mother and Father. N.T., 4/7/2021, at 128. Mother failed to secure

proper chemotherapy care for K.M.S. and she risked infection. Id. at 129.

Mother knew that A.M.S. had been diagnosed with hepatitis C in March 2017,

but did not tell CYF or the foster parents. Id. at 135. CYF first learned that

A.M.S. had contracted hepatitis C over two years later, in May 2019, and then

sought immediate treatment. Id. at 135-136. Mother was discharged from a

mental health program for lack of attendance, and she did not complete

services. Id. at 144-147. Mother failed to provide CYF with any information

about her current residence and had been discharged from a residential

assistance program for non-compliance, despite monthly CYF requests for

updates. Id. at 199.

      A parent has the duty to exert herself, to take and maintain a place of

importance in the children's lives.    Mother did not avail herself of all the

available resources to preserve the parental relationship and did not exercise

reasonable firmness in resisting obstacles placed in the path of maintaining

her relationship with the children. Parental rights are not preserved by waiting

for   a more   suitable   or   convenient time   to   perform one's parental

responsibilities while others provide the children with their physical and

emotional needs. Mother has consistently failed to address her mental health

needs, obtain suitable housing appropriate for her and the children, and/or

timely address the children’s medical needs.      These conditions led to the

removal of the children, continued to exist, and the children’s lives cannot be

                                      - 13 -
J-S02017-22



put on hold while Mother summons the ability to parent.         Accordingly, we

conclude that the trial court did not abuse its discretion or otherwise err in

terminating Mother’s rights under Section 2511(a) of the Adoption Act.

       Furthermore, we reject Mother’s suggestion that the trial court could not

consider her deteriorating post-petition efforts.7 Pursuant to Section 2511(b),

“the court shall not consider any efforts by the parent to remedy the

conditions described therein which are first initiated subsequent to the

giving of notice of the filing of the petition.” 23 Pa.C.S.A. § 2511(b)

(emphasis added).        This Court has stated that the plain language of this

provision in Section 2511(b) also applies to Section 2511(a) analysis.      See

In re D.W., 856 A.2d 1231, 1235 (Pa. Super. 2004) (“We are required to give

effect to all provisions of the statute when possible.” 1 Pa.C.S.A. § 1921(a).

“Applying these principles, we find that the evidentiary restriction set forth in

§ 2511(b) applies to the entire termination analysis.”). Although the statute

clearly states that the trial court should not consider efforts to remedy

described conditions, there is no provision prohibiting the trial court from

considering a regression or recession in complying with court-ordered

reunification goals after termination petitions have been filed. Mother has not

cited any statutory or case law to support her assertion and our independent

____________________________________________


7  As set forth above, Mother concedes that her efforts towards reunification
waned following the filing of the termination petitions. See Mother’s Brief at
16-17 (“It was only after CYF filed petitions seeking to terminate Mother’s
parental rights that she lost hope and regressed in her progress toward the
court-ordered goals.”).

                                          - 14 -
J-S02017-22



research has not revealed any. Moreover, “the judiciary may not carve out

exceptions that were within the General Assembly's province to create.” In

re D.W., 856 A.2d at 1235. For all of the foregoing reasons, Mother’s first

issue lacks merit.

      In her second issue presented, Mother argues the trial court abused its

discretion or erred as a matter of law by involuntarily terminating her parental

rights to the children pursuant to 23 Pa.C.S.A. § 2511(b). Mother’s Brief at

37-45.   Mother maintains that CYF “failed to present clear and convincing

evidence the [c]hildren’s emotional needs would be served by termination

because the [c]hildren shared a strong, necessary, and healthy bond with

Mother, and severing this bond could not be accomplished without irreparable

harm to the [c]hildren.” Id. at 39-40. Mother cites the trial court’s belief that

an abrupt severing of contact would not be beneficial to the children and its

suggestion that a gradual reduction in visits was preferred. Id. at 40. Mother

further points to a bonding assessment and CYF caseworker testimony

acknowledging that Mother and the children are bonded. Id. at 40-42. Mother

contends that K.M.S. and A.M.S. told their court-appointed guardian ad litem

that they want to live with Mother.      Id. at 41.   Mother also argues that

“concerns exist in regard[] to the foster/pre-adoptive parents” because CYF

warned them not to utilize corporate punishment, to keep the children clothed

unless they were changing or bathing, and avoid advising the children about

court proceedings. Id. at 43.

      Pursuant to 23 Pa.C.S.A. § 2511(b), the trial court

                                     - 15 -
J-S02017-22


     shall give primary consideration to the developmental, physical
     and emotional needs and welfare of the child. The rights of a
     parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(b).

     Our Court has stated:

     Once the statutory requirement for involuntary termination of
     parental rights has been established under subsection (a), the
     court must consider whether the child's needs and welfare will be
     met by termination pursuant to subsection (b).

     When conducting a bonding analysis, the court is not required to
     use expert testimony. Social workers and caseworkers can offer
     evaluations as well. Additionally, Section 2511(b) does not
     require a formal bonding evaluation.

     Above all else ... adequate consideration must be given to the
     needs and welfare of the child. A parent's own feelings of love
     and affection for a child, alone, do not prevent termination of
     parental rights.

     Before granting a petition to terminate parental rights, it is
     imperative that a trial court carefully consider the intangible
     dimension of the needs and welfare of a child—the love, comfort,
     security, and closeness—entailed in a parent-child relationship, as
     well as the tangible dimension. Continuity of relationships is also
     important to a child, for whom severance of close parental ties is
     usually extremely painful. The trial court, in considering what
     situation would best serve the children's needs and welfare, must
     examine the status of the natural parental bond to consider
     whether terminating the natural parents' rights would destroy
     something in existence that is necessary and beneficial.

In re Z.P., 994 A.2d at 1121 (internal citations, quotations and brackets

omitted); see also In re T.S.M., 71 A.3d 251, 269 (Pa. 2013) (“Obviously,

                                   - 16 -
J-S02017-22



attention must be paid to the pain that inevitably results from breaking a

child's bond to a biological parent, even if that bond is unhealthy, and we must

weigh that injury against the damage that bond may cause if left intact.”).

      Moreover,

      [i]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court [has] stated that the trial court should consider the
      importance of continuity of relationships and whether any existing
      parent-child bond can be severed without detrimental effects on
      the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (internal citations,

quotations, and original brackets omitted).

      Regarding 23 Pa.C.S.A. § 2511(b), the trial court determined:

      Dr. Gransee observed Mother with [the children] for 35-40
      minutes. Mother took a walk with the children and Dr. Gransee
      reported that the children stayed close to Mother. Mother was
      obviously connected to her children, and she communicated well
      with the younger two, and adequately with A.M.S. The report
      states that Mother gave the children verbal instructions regarding
      safety next to the road, and A.M.S. seemed to have a bit of a
      defensive or oppositional attitude towards Mother.

      Dr. Gransee testified that K.M.S. seemed to have an insecure bond
      with Mother. He stated that Mother was trying to set a limit with
      A.M.S. but without an empathic sense of how to interact. He
      stated that when there is a lack of empathy from the parent, the
      children will have a sense they are not being cared for or
      understood. This could weaken the bond due to frustration, anger
      and distrust of [the] parent. However, Dr. Gransee noted in his
      report that Mother has an established parent-child relationship
      with the children, and that they have a basic level of trust and
      attachment with her.



                                     - 17 -
J-S02017-22


      [CYF caseworker, Charmaine] Vega testified that the children are
      happy and secure in the foster home. A.M.S. recognizes that her
      mother is not ready to assume parental responsibilities. A.M.S.
      has told the case workers that if her parents are unable to care
      for them, the children are happy with the foster parents. K.M.S.
      told the caseworker she misses her mom and dad. The children
      have been in foster care for two years. Ms. Vega testified that
      they have a positive, strong connection with the foster parents.
      She [did not] think there will be irreparable damage to severing
      the bond.

                           *           *            *

      There is a bond between Mother and [the children]. They are in
      contact almost every day. However, the bond is unhealthy due to
      Mother’s lack of insight into her mental health issues and her
      failure to do what is necessary to obtain unsupervised visits with
      the children and safe and suitable housing for the children.

Trial Court Opinion, 9/28/2021, at 23-25 (quotations, record citations, original

brackets and superfluous capitalization omitted).

      We discern no abuse of discretion or error of law in terminating Mother’s

parental rights under Section 2511(b). Initially, we note that Section 2511(b)

does not require a formal bonding evaluation and the trial court was not

required to rely upon expert testimony. Instead, the trial court was permitted

to evaluate the testimony of the CYF caseworkers involved in this case in

rendering its decision.   One of the caseworkers testified that the children

“always seem excited to see the foster parents” and that “the foster parents

are very in tune with what these children need.” Id. at 149-150. She opined

that the children are bonded with their foster parents, permanent placement

with, or adoption by, the foster parents was the best long-term option for the

children, and that “the foster parents have done a wonderful job of ensuring



                                     - 18 -
J-S02017-22



that these children’s needs are met.”         Id. at 150-151.   Accordingly, the

certified record shows the trial court properly considered the children’s safety

as well as intangibles, such as the love, comfort, security, and stability the

children have with the foster parents, examined the importance of the

continuity of the relationships, and determined the unhealthy bond between

Mother and the children could be severed without long-term, detrimental

effects on them. The trial court gave adequate consideration to the needs and

welfare of the children under Section 2511(b). Mother’s own feelings cannot

prevent termination of her parental rights.     For all of the foregoing reasons,

Mother is not entitled to relief on appeal.

        Decrees affirmed.

        Judge McCaffery joins.

        Judge King did not participate in the consideration or decision of this

case.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2022




                                     - 19 -